Title: To James Madison from Charles Collins, 25 December 1811
From: Collins, Charles
To: Madison, James


Respected Friend
New York the 25th day of the 12th Month 1811.
Well assured that matters of high consideration press upon thy attention I feel diffident in diverting thee a moment therefrom, but would just say in a brief manner that for sometime past I have felt it my duty to abstain from the consumption of the produce of Slaves and there being some in our society similarly situated I have been induced to commence the trading in such articles as do not interfere with our religious scruples. The Blacks of Hayti being free and many articles of general consumption being raised by them and the Indians of Brazil and perhaps other parts of South America, I am desirous of commencing a correspondence to those places in order to ascertain with some correctness the condition of articles from thence, and look to thee for help in this matter; and I am the more emboldened thereto from the circumstance of thy wife having been a member of our society, and who I am almost ready to say would be glad of an oppy to lend a hand in promoting our peaceable testimony. The annexed remarks on Prize Goods shew our ideas pretty fully on this subject.
I am informed that as many as a thousand bales of Cotton may annually be procured in Charleston raised by people who have no Slaves and who reside in the upper country about 200 miles from that City. I have sent this information to Thomas Clarkson with a view of his communicating it to the manufacturers of Manchester, some of whom I expect are friends. May I not however be too sanguine, well knowing it required many years to rid our society of the iniquitous traffic. We are at length clear and perhaps the time has arrived for an advance to be made. Had our society been faithful we might not now be obliged to confess that in the consumption of the produce of Slaves we interfere with our testimony, and altho’ weakness has crept in there are many I hope who are ready to seal their testimony with their blood if need be. Desiring thy aid in some Shape or other I am thy assured friend
Charles Collins
